PER CURIAM.
An application for supervisory writs is required to be accompanied by legible copies of the order or ruling complained of, and of the court’s reasons for his order or ruling, if they be in written form. Uniform Rules of the Courts of Appeal, Rule XII, Section 4(e), (f). An opposition is made on the ground, inter alia, that this requirement is not met.
If the rulings and reasons are represented only by minute entries or untran-scribed oral pronouncements, they are not required to be attached to the application by the court rule cited. We are unable, however, to determine from the application and opposition whether the ruling and reasons were in writing or were merely oral.
Accordingly, we delay consideration of the application for supervisory writs pending its supplementation, if so required to accord with Rule XII, Section 4, especially Section 4(e), (f). The applicant is given five days to supplement the application, if so required, or to make showing that no such supplementation is required, with his application to be dismissed if such supplementation or showing is not filed with this court on or before February 19, 1969.
Our consideration of the application for supervisory writs is not to preclude the trial court from continuing with further proceedings in the case.